The Board of Trustees denied the petitioner’s application for an accident disability pension following a vote of six in favor and six against. Under such circumstances, the decision of the Board of Trustees must stand "[u]nless it can be determined as a matter of law on the record that the disability was the natural and proximate result of a service-related accident” *688(Matter of Canfora v Board of Trustees, 60 NY2d 347, 352; see also, Matter of McCambridge v McGuire, 62 NY2d 563; Matter of Quill v Ward, 138 AD2d 305). Though the petitioner claims that his accident precipitated the development of the latent disabling condition (see generally, Matter of Tobin v Steisel, 64 NY2d 254, 257; Matter of Whitton v Spinnato, 143 AD2d 274; Matter of Petrella v Board of Trustees, 141 AD2d 361; Matter of Wygand v Regan, 135 AD2d 1060), the record is equivocal in that regard. Therefore, it cannot be said as a matter of law that the petitioner sustained his burden of establishing a causal relation between the accident and his disabling condition. Accordingly, the Board of Trustees’ determination was properly confirmed (see, Matter of Whitton v Spinnato, supra; Matter of Martucci v Fire Dept., 123 AD2d 630; Matter of Tarr v Board of Trustees, 98 AD2d 687). Kooper, J. P., Harwood, Rosenblatt and Miller, JJ., concur.